By the Court, Cowen, J.
The ground on which the amendment is applied for would be sufficient if the motion had been *476made at any time before trial; and indeed after a new trial had been granted for cause. The only question, therefore, is, whether an amendment be admissible on granting a new trial under the statute. The same consequences follow in all other respects as if the newr trial were for cause. In the latter case it is the constant practice to amend on reasonable ground being shown; and it is done either on granting the new trial,(a) or at a subsequent term. The same thing may, I think, be done in this case.
Motion granted.

 See Gillett and other v. Stanley, (1 Hill, 121.)